DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 9/24/2020. Claims 1, 4, 8, 9, 13, 16 and 20 have been amended, while claims 2, 3, 14 and 15 have been canceled. Claims 1, 4-13 and 16-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1, 4, 6-10, 12, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1).
As per claim 1, Rung et al disclose a computer-implemented method for synchronizing notary meeting interactions between multiple software clients (i.e., The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250., ¶ 0038) comprising: 
allowing a signer to join, via a graphical user interface associated with a first software client, a remote notary meeting (i.e., Row 730 represents the signer end user terminal 270 side of the session 710.  The end user side may be a consumer who needs to sign documents in the presence of a witness, ¶ 0038); 
permitting a remote notary agent to control the remote notary meeting using a second software client (i.e., Row 720 represents the host terminal side of the session 710.  The moderator terminal 260 side may be operated, for example, by a notary, ¶ 0038); wherein permitting the remote notary agent to control the remote notary meeting includes controlling a presentation of signing documents to the signer (i.e., the computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the document, while simultaneously allowing at least one other participant to enter information needed to fill out the document, ¶ 0019) and 
wherein a signer's display of a document is synchronized with the remote notary agent's display of the document (i.e., the computer implemented online conferencing 
synchronizing one or more behaviors associated with the first software client and the second software client using an application programming interface (API) (i.e., At block 810, the interaction module 220 may receive a filled-out transactional document in an inline frame (I-frame) from the secure signature system via API 250, ¶ 0039), and 
displaying a first annotation tools menu at the graphical user interface associated with the first software client; and displaying a second annotation tools menu at a graphical user interface associated with the second software client, wherein the first annotation tools menu and the second annotation tools menu are different (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively. The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s). As illustrated for example, the moderator 540 is advising the signer end user 570 on rolling over a retirement account and the signer end user 570 is reviewing the requirements and options on a shared transaction document 520 related to account transactions, ¶ 0033).
Rung et al does not disclose wherein the synchronizing one or more behaviors includes determining a confidence score.
Rappaport disclose the verification indication may include an indication of a confidence level (e.g. confidence score or percentage) for the verification indication.  
Rung et al and Rappaport are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the synchronizing one or more behaviors includes determining a confidence score in Rung et al, as seen in Rappaport, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Rung et al disclose providing the remote notary agent with an option to assume control of a display of the document (i.e., the moderator 540 may control the screen 580 through his own screen 550.  Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction, ¶ 0034).

As per claim 7, Rung et al disclose allowing the remote notary agent to select a document for simultaneous viewing by both the remote notary agent and the signer (i.e., the computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the document, while simultaneously allowing at least one other participant to enter information needed to fill out the document, ¶ 0019).
As per claim 8, Rung et al disclose displaying, at a graphical user interface associated with the second software client, a display indicating a number of actions required in order to complete the remote notary meeting (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively.  The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s), ¶ 0033).
As per claim 9, Rung et al disclose displaying, at a graphical user interface associated with the second software client, a display indicating one or more representations of each document page requiring action of the signer, indicating a number of actions required (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 
As per claim 10, Rung et al disclose allowing the notary agent, via the second software client graphical user interface, to complete the remote notary meeting once all signer actions have been completed (i.e., In a further aspect of the embodiment, at block 840, the interaction module 220 may send an e-mail notification that the transactional document is complete and signed to all participants of the conference, ¶ 0040).
As per claim 12, Rung et al disclose allowing the notary agent to issue control of one or more document signing tools to a specific signer of a plurality of signers (i.e., It is understood that in another embodiment requiring signatures of multiple parties, an I-frame of the transactional document may be displayed to the appropriate other party.  For example, a moderator may also be a signer on behalf of a seller.  An I-frame may be displayed to the moderator signer for execution of a secure signature process in accordance with the secure signature system 250, ¶ 0040).
Claims 13, 16 and 18-20 are rejected based upon the same rationale as the rejection of claims 1, 4 and 6-8, respectively, since they are the computer readable medium claims corresponding to the method claims.

	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1), in further view of Szymanski et al (US 20150150141 A1).

Szymanski et al disclose examples of such modes include practice signing, document review, 2D and 3D aerial room view, chat and/or video chat function for private and/or public communication, verification, actual signing, and post signing review for quality and completeness checking, with screen dominance functions to use the whole screen for the activity in the sequence. In some embodiments, systems and methods herein may include a temporal sequence (of the whole process and each user's task) with metrics that may measure completeness (¶ 0081-0082).  Once the signatures have been included in the subject document 414, the document may be reviewed for completeness before saving as a non-readable document (¶ 0111).
Rung et al and Szymanski et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include preventing the notary agent from completing the remote notary meeting until all signers have complete all required actions in Rung et al, as seen in Szymanski et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1), in further view of Simpson et al (US 20030120930 A1).
As per claim 11, Rung et al does not disclose allowing the notary agent, via the second software client graphical user interface, to generate a notarial certificate upon a current signing document, making it instantly visible to the signer at the first software client.
Simpson et al disclose a notarization certificate can be generated that contains the various information concerning the notarization (e.g., identification of the notarization service, the authorization of the service, a notarization serial number, the date the imaging data were notarized, etc.).  The certificate can, optionally, include thumbnail views of the original imaging data for added authenticity (¶ 0066).
Rung et al and Simpson et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include allowing the notary agent, via the second software client graphical user interface, to generate a notarial certificate upon a current signing document, making it instantly visible to the signer at the first software client in Rung et al, as seen in Simpson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and .

Response to Arguments
 	In the Remarks, Applicant argues  that the combination of cited references is not understood, to teach, disclose, or suggest, at least, "permitting a remote notary agent to control the remote notary meeting using a second software client, wherein permitting the remote notary agent to control the remote notary meeting includes controlling a presentation of signing documents to the signer and wherein a signer's display of a document is synchronized with the remote notary agent's display of the document", "displaying a first annotation tools menu at the graphical user interface associated with the first software client", or "displaying a second annotation tools menu at a graphical user interface associated with the second software client, wherein the first annotation tools menu and the second annotation tools menu are different" as is currently recited, in part, in currently amended claim 1.
The Examiner respectfully disagrees and submits that Applicant’s amended claim language is indeed disclosed, as discussed in the updated rejection.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        January 16, 2021